DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pennington.
	Referring to Claim 1, Pennington teaches generating a beam from a phased array radar face having a curve of constant phase; See Fig. 1 and 4; [0010] and [0025].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 and 11-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pennington in view of Chang.
	Referring to Claims 2 and 12, Pennington teaches the beam, but does not explicitly disclose nor limit wherein the beam comprises a fan beam.
	However, Chang teaches wherein the beam comprises a fan beam; See Fig. 1.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Pennington with the beam shape as taught by Chang so as to provide a beam covering a wider coverage area.
	Referring to Claims 3 and 13, Pennington as modified by Chang teaches wherein the beam is spoiled in u space; See Fig. 1 of Chang.
	Referring to Claims 4 and 14, Pennington as modified by Chang teaches wherein the beam is spoiled in v space; See Fig. 1 of Chang.
	Referring to Claims 5 and 15, Pennington as modified by Chang teaches wherein the beam is generated by array elements of the phase array radar face having fixed amplitudes; See Fig. 1 of Chang.
	Referring to Claims 6 and 16, Pennington as modified by Chang teaches wherein the beam is spoiled in u space based on array element spacing in a column, wavelength, number of elements in columns of the phased array radar face, and the array field of view; See text associated with Fig. 1 of Chang.
	Referring to Claim 7, Pennington as modified by Chang teaches wherein the beam is modified for scan loss; this is implicit by the use of a broad beam as in Fig. 1 of Chang.

	Referring to Claims 10 and 19, Pennington as modified by Chang teaches wherein the beam has a pattern that is flat in real space and curved in uv space that follows the horizon; See Fig. 1 of Chang.
	Referring to Claim 11, Pennington teaches a beamformer (Fig. 1 #2 [0010]) configured to: generate a beam from a face of the phased array radar having a curve of constant phase; (Fig. 1 and 4 [0010] and [0025]), a plurality of phase shifters (Fig. 1 #3; [0010]) connected to the beamformer; and a plurality of antennas (Fig. 1 #7; [0010]) connected to the plurality of phase shifters, respectively; but does not explicitly disclose nor limit a beam spoiler module (Fig. 2 #240; Col. 4 ln 50-51).
	However, Chang teaches a beam spoiler module (Fig. 2 #240; Col. 4 ln 50-51).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Pennington with the beam spoiler as taught by Chang so as to control whether or not to spoil or broaden the beam based on the radar platforms status.
	Referring to Claims 18, Pennington as modified by Chang teaches controlling the beam in real-time without iterative processing; Col. 6 ln 21-24.
	Referring to Claim 20, Pennington as modified by Chang teaches a non-transitory computer-readable medium having stored instructions that cause a phase array radar to generate a beam from a face of the phased array radar having a curve of constant phase; See citations from Claim 1 above and Col. 7 of Chang.
.

Response to Arguments
Applicant's arguments filed 11 February 2022 have been fully considered but they are not persuasive. Applicant’s arguments that the prior art of record is irrelevant to the claimed invention is incorrect and the Examiner maintains the rejection as is shown above. Applicant has failed to distinguish how the prior art does not read on the claimed invention. As the Examiner had explained in the interview and response to arguments in the last office action, the Applicant is arguing limitations that are not present in the current claims.
 The newly filed Affidavit and arguments argue multiple distinguishing factors and limitations that are not claimed, see page 3 of Applicant’s arguments for example. As previously stated the method and intention of the prior art may be different but the end result of a curve of constant phase is the same as claimed. The Applicant has not limited or narrowed the limitation to be more than just the generation of a beam from a phased array radar having a curve of constant phase. As Applicant’s representative admitted, this claim is broad in its wording, and under BRI, the Examiner reads this limitation with the interpretation that, regardless of the method used to achieve the end result, as long as the end result is a beam with a curve of constant phase it will read on the claimed invention. There is nothing in the claim distinguishing how this curve of constant phase is achieved, and thereby, there is no limitation distinguishing the claimed invention from the prior art of record. Applicant arguments and the affidavit disclose that the curve of the prior art is temporal and the claimed invention is spatial. However, there is 
As the Applicant has not persuasively stated why the prior art is deemed to be irrelevant the Examiner maintains that the citations provided above sufficiently reject the claimed invention. It is recommended to advance the Applicant provide amendments that will further explain the generation of the beam and how the curve is obtained. 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646